 Case 20-00147      Doc 17    Filed 09/03/20 Entered 09/03/20 18:02:21         Desc Main
                                Document     Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                 )
In re:                           )
                                 )
JOSHUA DAVIS,                    ) Chapter 7
                                 )
          Debtor.                ) Case No.: 20B-00032
                                 )
LAW OFFICES OF ARNOLD H. LANDIS, )
P.C.,                            )
                                 )
          Plaintiff,             )
                                 ) Adversary No. 20-AP-00147
                                 )
vs.
                                 )
                                 )
JOSHUA DAVIS,                    )
                                 )
          Defendant.             )

                                   NOTICE OF MOTION

To:    See Attached Service List

         PLEASE TAKE NOTICE that on September 17, 2020, at 10:00 a.m., I will appear
before the Honorable Judge Doyle, or any judge sitting in that judge’s place, and
present the motion of Plaintiff to reconsider the denial of its motion for extension of time
to file its amended adversary complaint, a copy of which is attached.

       This motion will be presented and heard telephonically. No personal appearance
in court is necessary or permitted. To appear and be heard telephonically on the motion,
you must set up and use an account with Court Solutions, LLC. You can set up an
account at www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If
no Notice of Objection is timely filed, the court may grant the motion in advance without
a hearing.

                                          Law Offices of Arnold H. Landis, P.C.


                                          By:    /s/ Arnold H. Landis              .
                                                 Arnold H. Landis, its attorney
 Case 20-00147       Doc 17   Filed 09/03/20 Entered 09/03/20 18:02:21     Desc Main
                                Document     Page 2 of 5



                            CERTIFICATE OF SERVICE
      Arnold H. Landis, being duly sworn on oath, deposes and says that he served the
above and foregoing notice on the above-named parties pursuant to Section II (B)(4) of
the Administrative Procedures for the Case Management/Electronic Case Filing System
through the Court’s Electronic Notice for Registrants and/or via United States Mail,
postage prepaid on September 3, 2020.

                                        Law Offices of Arnold H. Landis, P.C.


                                        By:   /s/ Arnold H. Landis              .
                                              Arnold H. Landis, its attorney
Law Offices of Arnold H. Landis
9 W. Washington, Ste. 413
Chicago, Illinois 60602
(312) 236-6268
                                    SERVICE LIST


VIA ECF

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
davidsiegelbk@gmail.com



VIA REGULAR MAIL

Joshua A. Davis
854 Ridge Ave
Apt. 1
Evanston, IL 60202
 Case 20-00147      Doc 17      Filed 09/03/20 Entered 09/03/20 18:02:21        Desc Main
                                  Document     Page 3 of 5



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                 )
In re:                           )
                                 )
JOSHUA DAVIS,                    ) Chapter 7
                                 )
          Debtor.                ) Case No.: 20B-00032
                                 )
LAW OFFICES OF ARNOLD H. LANDIS, )
P.C.,                            )
                                 )
          Plaintiff,             )
                                 ) Adversary No. 20-AP-00147
                                 )
vs.
                                 )
                                 )
JOSHUA DAVIS,                    )
                                 )
          Defendant.             )

    PLAINTIFF’S MOTION TO RECONSIDER THE DENIAL OF ITS MOTION FOR
      EXTENSION OF TIME TO FILE AMENDED ADVERSARY COMPLAINT

      Now comes Plaintiff, Law Offices of Arnold H. Landis, P.C., and for its motion to

reconsider the denial of its motion for extension of time to file its amended adversary

complaint, states as follows:

      1.     Plaintiff’s amended adversary complaint was due July 16, 2020.

      2.     On July 16, 2020, Plaintiff filed a motion for an extension of time to file its

amended adversary complaint.

      3.     In its motion, Plaintiff stated that Mr. Landis, his associate and his

secretary had been working in three different locations since the Covid outbreak.

      4.     Also, Plaintiff was currently in the process of moving his law office after 36

years at the same location, having completed the move on August 1, 2020.

      5.     Furthermore, Mr. Landis needed to consult with Dick Adler about
 Case 20-00147        Doc 17    Filed 09/03/20 Entered 09/03/20 18:02:21        Desc Main
                                  Document     Page 4 of 5



Defendant’s communications with him.

       6.       Plaintiff noticed the motion for August 6, 2020 and requested leave to file

the amended adversary complaint by that date, which would be a 21-day extension.

       7.       On August 6, 2020, although Plaintiff was ready to file the amended

adversary complaint, this court denied Plaintiff’s motion for leave.

       8.       FRCP 9006(b)(1) provides:

              Except as provided in paragraphs (2) and (3) of this subdivision,
       when an act is required or allowed to be done at or within a specified
       period by these rules or by a notice given thereunder or by order of court,
       the court for cause shown may at any time in its discretion (1) with or
       without motion or notice order the period enlarged if the request therefor is
       made before the expiration of the period originally prescribed or as
       extended by a previous order or (2) on motion made after the expiration of
       the specified period permit the act to be done where the failure to act was
       the result of excusable neglect.

       9.       Plaintiff satisfied the requirements of FRCP 9006(b)(1).

       10.      First, Plaintiff made the request for extension on the date its amended

complaint was due.

       11.      Second, as set forth above, Plaintiff provided several reasons as to why it

needed an extension, thereby showing cause.

       12.      In construing FRCP 906, the predecessor to FRCP 9006, the court in in In

re Abrams, 35 B.R. 485, 486 (Bankr. N.D. Ohio 1983) stated:

             These provisions should be applied liberally so as to afford the parties the
             opportunity to have the issues decided on their merits, provided the rights of
             any party are not prejudiced. In re Murphy, 1 B.R. 736
             (Bkrtcy.S.D.Cal.1979), Recile v. Ward, 496 F.2d 675 (5th Cir.1974).

       13.      Although the court may have discretion, (1) where a party has timely filed

a motion for extension and provided cause and (2) there is no prejudice to the other

party, a liberal application of FRCP 9006 mandates that the party’s request be granted.
  Case 20-00147     Doc 17     Filed 09/03/20 Entered 09/03/20 18:02:21       Desc Main
                                 Document     Page 5 of 5



       14.    In this case, Plaintiff has established that his request for an extension was

timely filed and that it provided cause.

       15.    Given the above and the fact that there will be absolutely no prejudice to

Defendant, Plaintiff’s motion should have been granted so that its amended complaint

could be decided on the merits.

       Wherefore, Plaintiff respectfully request that this Honorable Court reconsider the

denial of its motion for extension and grant such additional relief as may be just.



                                           Law Offices of Arnold H. Landis, P.C.


                                           By:   /s/ Arnold H. Landis              .
                                                 Arnold H. Landis, its attorney
Law Offices of Arnold H. Landis
9 W. Washington, Ste. 413
Chicago, Illinois 60602
(312) 236-6268
